DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/2/21 has been entered.
Claims 1-84 have been canceled. Claims 85-93 have been added. Claims 85-93 are pending and under examination.
Withdrawn Rejections
The rejection of claims 62-71, 73-76 and 82-84 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement, is withdrawn in light of Applicant’s cancelation of the claims. See paragraph 9, page 3 of the previous Office action. 
The rejection of claims 62-76 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, because the specification, while being enabling for the reducing Hendra virus, Vesicular stomatitis virus, and Influenza A (H5N1) virus by administering siC6orf106 having the sequences set forth in SEQ ID NOs: 36-39 to a subject: increasing IFNα, FNS and TNFα in HeLa cells following stimulation with poly(IC) by contacting the cells with siC6orf106 having the sequences set forth in SEG ID NOs: 36-39; and reducing IFNα, IFNS and TNFα in HeLa cells following stimulation with poly(I:C)) by contacting the cells with C6orf106 polypeptides having the sequences set forth in SEQ 1D NOs: 1 and 40, does not reasonably provide enablement for all modifiers of C6orf106 protein activity, all immune responses, and all cytokines, is withdrawn 
The rejection of claim 84 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second
paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject
matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C.
112, the applicant), regards as the invention, is withdrawn in light of Applicant’s cancelation of the claims. See page 32 of the previous Office action. 
New Objections and Rejections
Claim Objections
Claim 85 is objected to because of the following informalities: The claim  recites the acronym IRF3. While acronyms are permissible shorthand in the claims, the first recitation should include the full recitation of the term followed by the acronym in parentheses. Appropriate correction is required.
Claim 90 is objected to because of the following informalities: The claim  recites “SEQ ID NO:’s 1 to 11”. Reference to the sequence identifiers should be made as “SEQ ID NOs: 1-11”.   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 85-93 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “ modifies an immune response” is a relative phrase that renders the claim indefinite. The specification teaches at paragraph 0167 that the term "modulating an immune response" refers to increasing or reducing an immune response to a stimulus. Further, the specification at paragraph 0165 teaches that the term “immune response”  has its ordinary meaning in the art, and includes both humoral and cellular immunity. Under the broadest reasonable interpretation, the claims encompass increasing or decreasing any immune response. 
However, one of skill in the art would not be apprised of the scope of the claim because the specification does not provide a standard for measuring the degree of “modifying” and the term “immune response” can be interpreted in such a way that it is not clear which immune responses are included and what is excluded from the scope of the claim.  That is, it is unclear which immune responses are modified and the degree to which the modifying occurs, such that it is determined that the candidate compound modifies the immune response.
The limitations “a) binds a C6orf106 protein, and/or b) reduces the formation of a complex comprising C6orf106 protein and IRF3” are indefinite because it is unclear if the limitations set forth additional steps that are performed in the method, or if the limitations merely characterize the candidate compound.  In the first interpretation, the candidate compound would have to be measured for its ability to bind a C6orf106 protein and/or the ability to reduce formation of a complex comprising C6orf106, in addition to step ii) of determining whether the compound modifies the immune response of a cell. It should be noted that the claim 85 does not set forth how the measurements are made (i.e., how binding is measured or how the ability to reduce formation of a complex comprising C6orf106 and to what degree). The first interpretation is supported by claim 89, which states that the ability of the candidate compound is determined by an immunoassay. If the intent of the claim is that limitations a and b are additional steps, the claim should be amended to positively recite the step(s). 
a priori. The specification does not provide guidance on candidate compounds that have these characteristics. Thus, there is ambiguity as to the scope of the claims, and one of skill in the art would not be apprised of the metes and bounds of the claims.  
The limitation “determining whether the compound modifies the immune response of the cell” is indefinite because it is unclear how this determination is made. Although the specification teaches that modulation of an immune response can be measured by any method known to a person skilled in the art, it is not clear which of these methods is used for the unlimited immune responses encompassed by the claims. That is, the specification provides no guidance regarding which methods are used for determining any specific immune response.  Given that that the claim does not specify the immune response, one of skill in the art would not be apprised of which methods of determining said immune response are encompassed by the claims. Thus, there is ambiguity as to the scope of the claims and one of skill in the art would not be apprised of the metes and bounds of the claims. Claims 86-93 do not remedy the deficiencies of claim 85, and thus are included in the rejection.
Claim Interpretation
The specification defines the term “immune response” as follows: the term "immune response" has its ordinary meaning in the art, and includes both humoral and cellular immunity. An immune response can manifest as one or more of, the development of anti-antigen antibodies, expansion of antigen-specific T cells, increase in tumor infiltrating-lymphocytes (TILs), development of an anti-tumor or anti-tumor antigen delayed-type hypersensitivity (DTH) response, clearance of the pathogen, suppression of pathogen and/or tumor growth and/or spread, tumor reduction, reduction or elimination of metastases, increased time to relapse, 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 85  and 91-92  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al. (Tumor Biol. (2015) 36:7881–7889), as evidenced by Chavez et al. (Breast Dis. 2010 ; 32(1-2): 35–48).
The instant claims are drawn to method of identifying a compound which modifies an immune response by a cell, the method comprising: 
i) contacting the cell with a candidate compound which 
a) binds a C6orfl06 protein, and/or

ii) determining whether the compound modifies the immune response of the cell.
Jiang et al. teach a method of identifying a compound which modifies an immune response by a cell, the method comprising: contacting MDA-MB-231 and BT-549 cells with siRNA against C6orf106 (si-C6orf106), and measuring cell proliferation, invasion of cells, and expression of cyclin A2, cyclin B1, c-myc, and N-cadherin (See figure 5 and page 7887). Jiang et al. teach that interference of C6orf106  significantly reduced mRNA and protein expression of C6orf106 (See page 7885). It should be noted that reduction in mRNA and protein expression of C6orf106 in the cell would necessarily reduce formation of C6orf106 in complex with IRF3 since a reduction in the protein level of C6orf106 in the cell would also cause a reduction of any complexes formed with the C6orf106 protein. Jiang et al. teach that interference of C6orf106 inhibited cell proliferation, and invasion of two breast cancer cell lines, decreased cyclin A2, cyclin B1, c-myc, and N-cadherin, and increased E-cadherin.  Jiang et al. teach that these results indicate that C6orf106 may promote tumor progression in the invasive breast cancer (See abstract and pages 7885-7887). It should be noted that inhibition of cell proliferation and invasion are interpreted as an “immune response” in light of the specification’s definition of “immune response”. Jiang et al. teach that the cells are MDA-MD-231 and BT-549 cells, both of which are human cells (See pages 7882-7885). As evidenced by Chavez et al. (Breast Dis. 2010 ; 32(1-2): 35–48), MDA-MD-231 and BT-549 cells are human cells (See table 1 and pages 15-16). Thus, Jiang et al. anticipate the claims.
Claim Status
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA DILLAHUNT/            Examiner, Art Unit 1646                                                                                                                                                                                            
/VANESSA L. FORD/            Supervisory Patent Examiner, Art Unit 1646